 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    PETER T. HARRELL,                                 No. 2:17-cv-2693 TLN DB PS
12                       Plaintiff,
13           v.                                         ORDER
14    ELIZABETH F. FERGUSON
      REVOCABLE LIVING TRUST, et al.,
15

16                       Defendants.
17

18          Plaintiff, Pater Harrell, is proceeding in this action pro se. This matter was referred to the

19   undersigned in accordance with Local Rule 302(c)(21) and 28 U.S.C. § 636(b)(1). On December

20   3, 2018, defendants filed an answer and counterclaim. (ECF No. 9.) On January 15, 2019,

21   plaintiff filed a motion to dismiss defendants’ counterclaim and a motion to strike the affirmative

22   allegations found in defendants’ answer. (ECF Nos. 17 & 18.) Those motions are noticed for

23   hearing before the undersigned on February 22, 2019.

24          However, on February 4, 2019, defendants filed an amended answer and counterclaim.

25   (ECF No. 24.) The amended answer and counterclaim superseded the original answer and

26   counterclaim. Plaintiffs’ motion, therefore, will be denied without prejudice as having been

27   rendered moot.

28   ////
                                                       1
 1           Moreover, plaintiffs’ motions stated “Oral Argument Waived” and “Waiver of Oral

 2   Argument.” (ECF No. 17 at 1; ECF No. 18 at 1.) Plaintiff is advised that, while the court may

 3   elect to submit motions without oral argument, the undersigned does not permit parties to elect to

 4   waive oral argument. If plaintiff re-notices these motions—or notices any future motion—for

 5   hearing, plaintiff must appear at the hearing of that motion. The failure to appear at a hearing of a

 6   noticed motion will be deemed a withdrawal of the motion or a withdrawal of any opposition to

 7   the granting of the motion.

 8           Accordingly, IT IS HEREBY ORDERED that:

 9           1. Plaintiff’s January 15, 2019 motion to dismiss (ECF No. 17) and motion to strike (ECF

10   No. 18) are denied without prejudice as having been rendered moot; and

11           2. The February 22, 2019 hearing of plaintiff’s motions is vacated.

12   Dated: February 15, 2019

13

14

15

16

17

18

19

20
21
     DLB:6
22   DB/orders/orders.pro se/harrell2693.moot.ord

23

24

25

26
27

28
                                                       2
